RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/25/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


NEW REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Gottlieb et al. (EP2011489 ) (hereinafter Gottlieb et al.) disclose methods of inhibiting reperfusion injury comprising administering after ischemia, and effective amount of one or more agents selected from antimicrobials or H+/K+ Aptase inhibitors (claims 1 and 3 ). The reperfusion injury is subsequent to myocardial ischemia (claim 5-7).  Ischemia and reperfusion lead to myocardial injury through a variety of mechanisms (para 0002). Gottlieb et al. disclose the invention provides a method to inhibit, treat or prevent injury associated with ischemia and/or reperfusion in a mammal, e.g., a human. Ischemia and/or reperfusion injury are associated with myocardial ischemia (resulting from, for example, acute myocardial infarction, elective angioplasty, coronary artery bypass graft, surgery involving cardiac bypass or cardiac transplantation), cerebral ischemia (resulting from, for example, stroke, head trauma or drowning), intestinal ischemia, renal ischemia or tissue ischemia (resulting from sepsis, cardiac arrest, drowning or shock (para 007). The dosage forms can be administered parenteral and subcutaneous (para 0080).  The term "an effective amount" of an agent is the amount sufficient to treat, inhibit, or prevent ischemia and/or reperfusion injury associated with indications and conditions including, but not limited to, myocardial infarction, stroke, septic shock (para 0020). Amounts are readily determinable by one of ordinary skill in 
Gottlieb et al. does not specifically state using protein tyrosine phosphates inhibitors or protein kinases activator. 
Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study” (hereinafter Krishnamurthy et al.) disclose that auranofin is a potent PTP-PEST inhibitor (last sentence 479 to first line of 4793). 
Krishnamurthy et al. does not disclose that auranofin is an antimicrobial agent. Gottlieb et al discloses antimicrobial agents are useful for inhibiting reperfusion injury. 
Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens” (hereinafter Thangamani et al.) disclose that auranofin is an antibacterial (i.e., antimicrobial agent) (abstract and results). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the antimicrobial for inhibiting reperfusion injury of Gottlieb be that of auranofin as disclosed in Kirshnamurthy and Thangamani. One would have been motivated to do so because Gottlieb et al. disclose methods for  inhibiting reperfusion injury subsequent to myocardial ischemia with administration of an antimicrobial and auranofin is a known antimicrobial agent that has been used in devices for treating ischemic reperfused myocardium as taught by Kopla and thus one would have a reasonable expectation of success in using auranofin as the antimicrobial agent disclosed in Gottlieb for inhibiting reperfusion injury.
With regards to 18, this claim recites a result of what would follow after administration of the auranofin composition. Furthermore, auranofin is also a known inflammatory agent and thus reduced inflammatory cell infiltration would be expected to occur given the anti-inflammatory property of auranofin. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). 
 Gottlieb al. does not disclose the amount for use of the antimicrobial agent for inhibiting reperfusion injury however, Wang et al. (WO 2016123368) (hereinafter Wang et al. disclose that auranofin are good for treating bacterial infections (antimicrobial) (abstract). The amounts can be for people 1-12 years old from about 50 mg/day (para 049 and 048). The dosage can also be greater than 30 mg/day. Higher dosages are safe if administered short periods of time (para 047). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to adjust the dosage of the antimicrobials of Gottlieb based on the patient needs and required treatment. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens”, Kopla (US 20060129225) and  Wang et al. (WO 2016123368)
 as applied to claims 1-2, 10, 13-15, 18, 20-21 and 38-39 above, and further in view of Wade et al. “Protein Tyrosine Phosphatases in cardiac physiology and pathophysiology” and Heart Disease & Prevention” and Yon Hee Shim “Cardioprotection and ageing”. 
Gottlieb et al. does not explicitly disclose that the levels of protein tyrosine phosphatase activity in a subject is elevated during ischemia and reperfusion. 
Wade et al. “Protein Tyrosine Phosphatases in cardiac physiology and pathophysiology” disclose hyperactivation of the catalytic domain of PTPs initiates cardiomyopathy through the deregulation of cellular processes like proliferation (see section PTP inhibitors as potential new therapeutic for cardiac diseases).  Thus, cardiomyopathy would be associated with elevated levels of PTPs. “Heart Disease & Prevention” reference (see PTO-982) discloses that ischemic cardiomyopathy is a type of cardiomyopathy and caused by a chronic lack of oxygen to the heart muscle because of coronary artery disease. Therefore, it is demonstrated that cardiomyopathy can lead to ischemia. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the protein tyrosine phosphatases inhibitor auranofin to a subject that would have elevated levels of PTPs which have been shown to initiate cardiomyopathy and where patients have decreased myocardial protein tyrosine phosphorylation which is associated with aged myocardium for the purposes of providing a protective therapeutic for cardiac disease. 

6.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens”, Kopla (US 20060129225) and  Wang et al. (WO 2016123368)
 as applied to claims 1-2, 10, 13-15, 18, 20-21 and 38-39 above, and further in view of Simonis et al. “Reperfusion injury in acute myocardial infarction”. 
Gottlieb et al. does not explicitly disclose that the reperfusion injury comprises cell swelling, contracture of myofibrils or disruption of sarcolemma in a myocardium under ischemic stress however, Simonis et al. “Reperfusion injury in acute myocardial infarction” (hereinafter Simonis et al.) disclose that reperfusion induces sever . 

7.	Claims 1  and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens”, Kopla (US 20060129225) and  Wang et al. (WO 2016123368)
” 2014  as applied to claims  1-2, 10, 13-15, 18, 20-21 and 38-39 above, and further in view of Iwasaki et al. “Involvement of phosphorylation of Tyr-31 and Tyr-118 of Paxillin in MM1 cancer cell migration, Ward et al. “LPA Stimulates the Phosphorylation of p130Cas via Gαi2 in Ovarian Cancer Cells”, and Kawasaki et al. “Feedback control of ErbB2 via ERK-mediated phosphorylation of a conserved threonine in the juxtamembrane domain”.
	The modified Gottlieb et al. has been discussed supra and does not specifically disclose wherein a phosphorylation on Paxillin, p130cas, and ErB-2 of the subject is restored after administration or that the phosphorylation is at Y118 of Paxillin, Y410 of p130cas, and Y1248 of ErbB-2. 

Iwasaki et al. does not disclose phosphorylation of Y410 of p130cas, and Y1248 of ErbB-2. 
Ward et al. “LPA Stimulates the Phosphorylation of p130Cas via Gαi2 in Ovarian Cancer Cells” (hereinafter Ward et al.) disclose phosphorylation of Tyr-41- of p130Cas (introduction). 
	Ward et al. does not disclose phosphorylation of Y1248 of ErbB-2. 
	Kawasaki et al. “Feedback control of ErbB2 via ERK-mediated phosphorylation of a conserved threonine in the juxtamembrane domain” (hereinafter Kawasaki et al.) disclose phosphorylation of ErbB2 at two different tyrosine residues, including Tyr-1196 and Tyr-1248. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that administration of the drug auranofin as taught would lead to phosphorylation on all the sites of Y410 of p130cas, and Y1248 of ErbB-2 because it is a nonselective protein tyrosine phosphatases (Krishnamurthy et al. last paragraph of the section titled cellular studies of Au1-Mediated Protein Tyrosine Phosphate Inhibition). Furthermore, phosphorylation of these sites is a result of what would naturally follow after administration of the auranofin. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). 

RESPONSE TO ARGUMENTS

8.	Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CORRESPONDENCE
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615